Allowable Subject Matter
Claims 1-4, 9, 19, 21-23, 28, 37 and 39-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, R1-1718393, discloses a Demodulation Reference Signal (DMRS) transmission method applied for a network device (R1-1718393, page 1, section 1, line 5, UE informed about the DMRS position of the PDSCH), comprising: 
configuring DMRS of a service channel within a mini-slot (R1-1718393, page 1, section 1, lines 1-5, DMRS for mini slot; UE informed about the DMRS position of the PDSCH); 
mapping parts of or all of the DMRS of the service channel to a time-domain transmission resource, the time-domain transmission resource being offset by M time-domain symbols relative to a time-domain transmission resource corresponding to a control channel within the mini-slot, M being an integer greater than or equal to 1 (R1-1718393, page 2, section 2.1, lines 14-1 5, locate the DRMS for the PDSCH in the starting symbol after the last PDCCH symbol; Figure at the bottom of page 2, PDCCH in symbol 5 and DMRS in symbol 6); and 
transmitting the DMRS of the service channel through the time-domain transmission resource (R1-1718393, page 1, section 1, line 5, DMRS position of the PDSCH; page 2, section 2.1, lines 14-1 5, locate the DRMS for the PDSCH in the starting symbol after the last PDCCH symbol; Figure at the bottom of page 2, PDCCH in symbol 5 and DMRS in symbol 6);
wherein subsequent to configuring the DMRS of the service channel within the mini-slot, the DMRS transmission method further comprises: 
acquiring frequency-domain transmission resources occupied by the control channel and frequency-domain transmission resources occupied by the service channel from the time-domain 
indicating the mapping mode of the DMRS of the service channel through the frequency- domain transmission resources occupied by the control channel and the frequency-domain transmission resources occupied by the service channel (R1-1718393, page 1, section 2, lines 1-4, symbol location of the PDCCH scheduling information based on cross-scheduled or self-scheduled mini-slots; page 2, section 2.1, Figure at the bottom of page 2, PDCCH in PRB rows 4-8 of symbol 5 and DMRS in PRB rows 4-8 symbol; Page 2, Figure 1).  


The cited references do not disclose the DMRS transmission method, wherein the indicating the mapping mode of the DMRS of the service channel through the frequency-domain transmission resources occupied by the control channel and the frequency-domain transmission resources occupied by the service channel comprises: 
indicating, when a size of the frequency-domain transmission resource occupied by each of the control channel and the service channel is greater than or equal to a predetermined value, that parts of the DMRS of the service channel are to be mapped to the time-domain transmission resource offset by M time-domain symbols relative to the time-domain transmission resource corresponding to the control channel within the mini-slot; and 
indicating when the size of the frequency-domain transmission resource occupied by each of the control channel and the service channel is smaller than the predetermined value, that all of the DMRS of the service channel are to be mapped to the time-domain transmission resource offset by M time-


Independent claims 21 and 37 is allowable for substantially the same reasons as claim 1.
Dependent claims 2-4, 9, 19, 22-23, 28 and 39-46 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466